Citation Nr: 0925813	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the 
need for regular aid and attendance of another person, and/or 
of being housebound.


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1974 to 
February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability 
pension; no single disability is totally disabling.

2.  The Veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

3.  The Veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person and being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  There is 
no allegation from the Veteran that he has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim.  In fact, in an August 2006 VCAA Notice 
Response he indicated that he had no other information or 
evidence to give VA to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  Therefore, adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran service medical records and pertinent treatment 
records are contained in the claims folder.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the Decision Review Officer September 
2007.  He was also afforded VA examinations in 2006 and 2008.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Claim for Special Monthly Pension

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the Veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a).

A Veteran receiving nonservice-connected pension, as the 
Veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d).  A person is 
considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound-rate SMP is warranted if the Veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R.  § 4.17) 
and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

"Permanently housebound" status is met when the Veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

A veteran is entitled to SMP based on housebound status if he 
or she is 65 years of age or older, meets the service 
criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of 
wartime service), and possesses a minimum disability rating 
of 60 percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  In this case, the Veteran is 
not at least 65 years of age.

The Veteran filed his claim for SMP in May 2006.  For pension 
purposes, his disabilities include injury to the right leg, 
status post removal of hardware, multiple surgeries with 
comminuted fractures of the tibia and fibula and right leg 
discrepancy rated as 40 percent disabling; lumbar 
paravertebral myositis with lumbar radiculopathy, right L5 
spondylosis and intervertebral osteochodrosis at L4-L5 level 
with degenerative joint disease and demineralization by x-ray 
rated as 40 percent disabling; depressive disorder, not 
otherwise specified rated as 30 percent disabling; HIV [human 
immunodeficiency virus] positive rated as 10 percent 
disabling; and arterial hypertension and hepatitis C both 
rated as zero percent disabling.  His combined disability 
rating for pension purposes is 80 percent.

The Veteran had VA examinations for aid and attendance or 
housebound in August 2006 and June 2008, VA mental 
examination in July 2006, VA bone examination in May 2008 and 
a VA neurological disorders examination in June 2008.  A 
summary of the pertinent findings of the examinations reveal 
the Veteran was not hospitalized or permanently bedridden.  
He had adequate vision; although he complained of occasional 
dizziness and frequent headaches following head trauma.  He 
was able to manage his own benefits payments.  He had no 
bladder or bowel incontinence or poor memory.  He did exhibit 
poor balance affecting his ability to ambulate due to the 
accident and fractures of his leg and knee.  He uses a one 
point cane for ambulation and states he always limps.  The 
examiner in August 2006 found he had no major functional 
restrictions in the upper extremities.  Even though he cannot 
perform all activities of daily living by himself he was 
found able to dress and undress himself sometimes needing 
help with putting on his socks and shoes.  He is able to keep 
himself ordinarily clean and presentable, feed himself and 
attend to the needs of nature.  The examiner who conducted 
the neurological examination commented that the Veteran was 
not in need of aid and attendance.

Additionally, at his personal hearing, the Veteran and his 
partner testified that the Veteran stays in the bed and 
watching the news and gets up once or twice a day.  Testimony 
was also proffered by the Veteran and his partner that he was 
able to manage personal hygiene functions such as showering, 
brushing his teeth and defecating by himself with his partner 
checking on him.  He also mentioned that he makes the bed.  
The Veteran testified that his partner would feed him his 
meals in bed.  This statement by the Veteran is inconsistent 
with objective medical evidence that he has no major 
functional restrictions in the upper extremities and with his 
partner's testimony that she prepares and brings his meals to 
him.  

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence shows that the Veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, he does not have a factual need 
for aid and attendance.  Although he has limited mobility, he 
is nevertheless shown on objective examination and in sworn 
testimony to be capable of dressing himself, keeping himself 
ordinarily clean and presentable.  Objective medical evidence 
supports that he is capable of feeding himself.  In addition, 
he can attend to his wants and needs of nature and protect 
himself from the hazards and dangers incident to his daily 
environment.  Also, the testimony that he stays in bed 
watching the news and having meals in bed does not constitute 
being "bedridden" in accordance with the regulations.  See 
38 C.F.R. § 3.352(a).

It is not established that his disabilities render him unable 
to attend to the needs of daily living without the regular 
aid and assistance of another person.  The evidence shows 
that he is basically independent, requiring minimum 
assistance, and can manage his own affairs.  Accordingly, the 
Board concludes that the requirements for special monthly 
pension based upon the need for regular aid and attendance of 
another person have not been met.

With regards to each aspect of the claim for special monthly 
pension, the Board has considered the Veteran's statements 
and sworn testimony asserting his qualifications for a 
special monthly pension.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994)

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the Veteran's statements.  See Cartright, supra, (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to special monthly 
pension by reason of the need for regular aid and attendance 
of another person, and/or of being housebound due to 
disabilities, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension by reason of the need for regular aid 
and attendance of another person, and/or of being housebound 
due to disabilities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


